

Exhibit 10.1


SUNRUN INC.
KEY EMPLOYEE CHANGE IN CONTROL AND SEVERANCE PLAN
AND SUMMARY PLAN DESCRIPTION

Effective as of August 9, 2018
1. Introduction. The purpose of this Sunrun Inc. Key Employee Change in Control
and Severance Plan (the “Plan”) is to provide assurances of specified benefits
to a select group of key employees of the Company whose employment is subject to
being involuntarily terminated other than for death, Disability, or Cause or
voluntarily terminated for Good Reason under the circumstances described in the
Plan. This Plan is an “employee welfare benefit plan,” as defined in
Section 3(1) of ERISA. This Plan is governed by ERISA and, to the extent
applicable, the laws of the State of California. This document constitutes both
the written instrument under which the Plan is maintained and the required
summary plan description for the Plan. With respect to Eligible Employees (as
defined herein), this Plan supersedes any severance benefit plan, policy or
practice previously maintained by the Company or any affiliate of the Company
for Eligible Employees.
2. Important Terms. The following words and phrases, when the initial letter of
the term is capitalized, will have the meanings set forth in this Section 2,
unless a different meaning is plainly required by the context:
2.1. “Administrator” means the Company, acting through the Compensation
Committee or another duly constituted committee of members of the Board, or any
person to whom the Administrator has delegated any authority or responsibility
with respect to the Plan pursuant to Section 11, but only to the extent of such
delegation.
2.2. “Base Pay” means an Eligible Employee’s annualized base salary (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation) in effect immediately prior to the termination of
employment, and determined without giving effect to any reduction in base salary
that would permit the Eligible Employee to resign for Good Reason or any
reduction in base pay which occurs following a Change in Control.
2.3. “Board” means the Board of Directors of the Company.
2.4. “Cause” means, with respect to an Eligible Employee, the occurrence of any
of the following: (a) an act of dishonesty by the Eligible Employee in
connection with his or her responsibilities as an employee; (b) the Eligible
Employee’s conviction of, or plea of nolo contendere to, a felony or any crime
involving fraud, embezzlement or any other act of moral turpitude; (c) the
Eligible Employee’s gross misconduct; (d) the Eligible Employee’s unauthorized
use or disclosure of any proprietary information or trade secrets of the Company
or any other party to whom the Eligible Employee owes an obligation of
nondisclosure as a result of his or her relationship with the Company; (e) the
Eligible Employee’s willful breach of any obligations under any written
agreement or covenant with the Company; or (f) the Eligible Employee’s continued
failure to perform his or her employment duties after having received a written
demand of performance from the Company which specifically sets forth the factual
basis for the Company’s belief that the Eligible Employee has not substantially
performed his or her duties and has failed to cure such non-performance to the
Company’s satisfaction within ten (10) business days after receiving such
notice.
2.5. “Change in Control” means the occurrence of any of the following events:
(a) A change in the ownership of the Company which occurs on the date that any
one person, or more than one person acting as a group (“Person”), acquires
ownership of the stock of the Company that, together with the stock held by such
Person, constitutes more than fifty percent (50%) of the total voting power of
the stock of the Company; provided, however, that


1
 



--------------------------------------------------------------------------------




for purposes of this subsection, the acquisition of additional stock by any one
Person, who is considered to own more than fifty percent (50%) of the total
voting power of the stock of the Company will not be considered a Change in
Control; or
(b) A change in the effective control of the Company which occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by Directors whose appointment or election is not endorsed by a majority
of the members of the Board prior to the date of the appointment or election.
For purposes of this clause (ii), if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control; or
(c) A change in the ownership of a substantial portion of the Company’s assets
which occurs on the date that any Person acquires (or has acquired during the
twelve (12) month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company that have a total gross fair
market value equal to or more than fifty percent (50%) of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions; provided, however, that for purposes of this
subsection (iii), the following will not constitute a change in the ownership of
a substantial portion of the Company’s assets: (A) a transfer to an entity that
is controlled by the Company’s stockholders immediately after the transfer, or
(B) a transfer of assets by the Company to: (1) a stockholder of the Company
(immediately before the asset transfer) in exchange for or with respect to the
Company’s stock, (2) an entity, fifty percent (50%) or more of the total value
or voting power of which is owned, directly or indirectly, by the Company, (3) a
Person, that owns, directly or indirectly, fifty percent (50%) or more of the
total value or voting power of all the outstanding stock of the Company, or
(4) an entity, at least fifty percent (50%) of the total value or voting power
of which is owned, directly or indirectly, by a Person described in this
subsection (iii)(B)(3). For purposes of this subsection (iii), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this definition, persons will be considered to be acting as a
group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a change in control event within the
meaning of Code Section 409A, as it has been and may be amended from time to
time, and any proposed or final Treasury Regulations and Internal Revenue
Service guidance that has been promulgated or may be promulgated thereunder from
time to time.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if: (i) its sole purpose is to change the state of the
Company’s incorporation, or (ii) its sole purpose is to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.
2.6. “Change in Control Period” means the time period beginning on the date
three (3) months prior to, and ending on the date that is twelve (12) months
following, a Change in Control.
2.7. “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985,
as amended.
2.8. “Code” means the Internal Revenue Code of 1986, as amended.
2.9. “Company” means Sunrun Inc., a Delaware corporation, and any successor that
assumes the obligations of the Company under the Plan, by way of merger,
acquisition, consolidation or other transaction.


2
 



--------------------------------------------------------------------------------




2.10. “Compensation Committee” means the Compensation Committee of the Board.
2.11. “Eligible Employee” means an employee of the Company or of any parent or
subsidiary of the Company who (a) has been designated by the Administrator as
eligible to participate in the Plan and provided with a Participation Agreement
and (b) has timely and properly executed and delivered a Participation Agreement
to the Company.
2.12. “Disability” means that the Eligible Employee has been unable to perform
the Eligible Employee’s Company duties as the result of the Eligible Employee’s
incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement or 180 days in any consecutive
twelve (12) month period, is determined to be total and permanent by a physician
selected by the Company or its insurers and acceptable to the Eligible Employee
or the Eligible Employee’s legal representative (such agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate the Eligible Employee’s employment.
In the event that the Eligible Employee resumes the performance of substantially
all of the Eligible Employee’s duties hereunder before the termination of the
Eligible Employee’s employment becomes effective, the notice of intent to
terminate will automatically be deemed to have been revoked.
2.13. “Effective Date” means August 2, 2018.
2.14. “Equity Awards” means the Eligible Employee’s then-outstanding equity
awards to purchase or otherwise receive an issuance of Shares.
2.15. “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
2.16. “Family Members” means any spouse and/or dependents of the Eligible
Employee.
2.17. “Good Reason” means, the Eligible Employee’s resignation within thirty
(30) days following the end of the Cure Period (as defined below) as a result of
one or more of the following actions taken without the Eligible Employee’s
express written consent: (a) a material reduction of the Eligible Employee’s
duties, position or responsibilities, or the removal of the Eligible Employee
from such position and responsibilities, either of which results in a material
diminution of the Eligible Employee’s authority, duties or responsibilities,
unless the Eligible Employee is provided with a comparable position (i.e., a
position of equal or greater organizational level, duties, authority,
compensation and status); provided, however, that a reduction in duties,
position or responsibilities solely by virtue of the Company being acquired and
made part of a larger entity (as, for example, when the Chief Executive Officer
of the Company remains as such following a Change of Control but is not made the
Chief Executive Officer of the acquiring corporation) will not constitute “Good
Reason”; (b) a material reduction in the Eligible Employee’s Base Pay or Target
Bonus (except any reduction that is implemented prior to a Change in Control and
is generally applicable to the Company’s management team) and which constitutes
a material reduction in the Eligible Employee’s base compensation; provided,
however, that a reduction in the Eligible Employees Base Pay of ten percent
(10%) or less in any one year will not be deemed a material reduction; or (c) a
material change in the geographic location of the Eligible Employee’s primary
work facility or location; provided, that a relocation of less than fifty
(50) miles from the Eligible Employee’s primary work facility or location will
not be considered a material change in geographic location. In order for an
event to qualify as Good Reason, the Eligible Employee must not terminate
employment with the Company without first providing the Company with written
notice of the acts or omissions constituting the “Good Reason” condition within
ninety (90) days of the initial existence of such condition constituting “Good
Reason” and a reasonable cure period of thirty (30) days following the date of
written notice (the “Cure Period”), and the “Good Reason” condition must not
have been cured by the Company during the Cure Period.
2.18. “Involuntary Termination” means a termination of employment of an Eligible
Employee under the circumstances described in Section 4.1 or 4.2 of the Plan.


3
 



--------------------------------------------------------------------------------




2.19. “Participation Agreement” means the individual agreement (a form of which
is shown in Appendix A) provided by the Administrator to an employee of the
Company designating such employee as an Eligible Employee under the Plan, which
has been signed and accepted by the employee.
2.20. “Plan” means the Sunrun Inc. Key Employee Change in Control and Severance
Plan, as set forth in this document, and as hereafter amended from time to time.
2.21. “Section 409A Limit” means two (2) times the lesser of: (i) the Eligible
Employee’s annualized compensation based upon the annual rate of pay paid to the
Eligible Employee during the Eligible Employee’s taxable year preceding the
Eligible Employee’s taxable year of the Eligible Employee’s termination of
employment as determined under, and with such adjustments as are set forth in,
Treasury Regulation 1.409A-1(b)(9)(iii)(A)(1) and any Internal Revenue Service
guidance issued with respect thereto; or (ii) the maximum amount that may be
taken into account under a qualified plan pursuant to Section 401(a)(17) of the
Code for the year in which the Eligible Employee’s employment is terminated.
2.22. “Severance Benefits” means the compensation and other benefits that the
Eligible Employee will be provided in the circumstances described in Section 4
or as otherwise set forth in the Eligible Employee’s Participation Agreement.
2.23. “Share” means a share of the Company’s common stock.
2.24. “Target Bonus” means the greater of (i) the Eligible Employee’s target
bonus percentage multiplied by the Eligible Employee’s Base Pay, and without
giving effect to any reduction in target bonus percentage that would give rise
to the right to resign for Good Reason or which is implemented following a
Change in Control or (ii) the target bonus amount (as applicable), in each case,
as in effect for the Eligible Employee during the Company’s (or its successor’s)
fiscal year in which the Eligible Employee’s Involuntary Termination occurs.
3. Eligibility for Severance Benefits. An individual is eligible for Severance
Benefits under the Plan, as described in Section 4, only if he or she is an
Eligible Employee on the date he or she experiences an Involuntary Termination.
4. Involuntary Termination.
4.1. Termination Without Cause or Good Reason Resignation During the Change in
Control Period. If during the Change in Control Period, (i) an Eligible Employee
resigns his or her employment with the Company (or any parent or subsidiary of
the Company) for Good Reason, or (ii) the Company (or any parent or subsidiary
of the Company) terminates the Eligible Employee’s employment for a reason other
than Cause and other than due to the Eligible Employee’s death or Disability,
then, subject to the Eligible Employee’s compliance with Section 6, the Eligible
Employee will receive Severance Benefits from the Company as specified in
Section 1 of the Eligible Employee’s Participation Agreement.
4.2. Termination Without Cause Other Than During the Change in Control Period.
If the Company (or any parent or subsidiary of the Company) terminates the
Eligible Employee’s employment for a reason other than Cause and other than due
to the Eligible Employee’s death or Disability and such termination occurs other
than during the Change in Control Period, then, subject to the Eligible
Employee’s compliance with Section 6, the Eligible Employee will receive
Severance Benefits from the Company as specified in Section 2 of the Eligible
Employee’s Participation Agreement.
4.3. Limits on COBRA Premiums. If the Eligible Employee becomes entitled to
Severance Benefits and the Company determines in its sole discretion that it
cannot provide the COBRA premium benefits without potentially violating
applicable laws (including, without limitation, Section 2716 of the Public
Health Service Act and the Employee Retirement Income Security Act of 1974, as
amended), the Company will in lieu thereof provide to the Eligible Employee a
taxable monthly payment in an amount equal to the monthly COBRA premium that the
Eligible Employee would be required to pay to continue the group health coverage
in effect on the date of the


4
 



--------------------------------------------------------------------------------




Eligible Employee’s Involuntary Termination (which amount will be based on the
premium for the first month of COBRA coverage) for the applicable period of time
set forth in the Eligible Employee’s Participation Agreement following the
termination, which payments will be made regardless of whether the Eligible
Employee elects COBRA continuation coverage. COBRA premium benefits provided as
Severance Benefits shall not include any amounts payable by the Eligible
Employee under an Internal Revenue Code Section 125 health care reimbursement
plan, which amounts, if any, are the sole responsibility of the Eligible
Employee.
5. Limitation on Payments. In the event that the payments and benefits provided
for in the Plan or other payments and benefits payable or provided to the
Eligible Employee (i) constitute “parachute payments” within the meaning of
Section 280G of the Code and (ii) but for this Section 5, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Eligible Employee’s
payments and benefits under the Plan or other payments or benefits (the “280G
Amounts”) will be either:
(a) delivered in full; or
(b) delivered as to such lesser extent that would result in no portion of the
280G Amounts being subject to the excise tax under Section 4999 of the Code;
whichever of the foregoing amounts, taking into account the applicable federal,
state and local income taxes and the excise tax imposed by Section 4999, results
in the receipt by the Eligible Employee on an after-tax basis, of the greatest
amount of 280G Amounts, notwithstanding that all or some portion of the
280G Amounts may be taxable under Section 4999 of the Code.
5.1. Reduction Order. In the event that a reduction of 280G Amounts is made in
accordance with Section 5, the reduction will occur, with respect to the
280G Amounts considered parachute payments within the meaning of Section 280G of
the Code, in the following order:
(a) reduction of cash payments in reverse chronological order (that is, the cash
payment owed on the latest date following the occurrence of the event triggering
the excise tax will be the first cash payment to be reduced);
(b) cancellation of equity awards that were granted “contingent on a change in
ownership or control” within the meaning of Code Section 280G;
(c) reduction of the accelerated vesting of equity awards in the reverse order
of date of grant of the awards (i.e., the vesting of the most recently granted
equity awards will be cancelled first); and
(d) reduction of employee benefits in reverse chronological order (i.e., the
benefit owed on the latest date following the occurrence of the event triggering
the excise tax will be the first benefit to be reduced).
In no event will the Eligible Employee have any discretion with respect to the
ordering of payment reductions.
5.2. Nationally Recognized Firm Requirement. Unless the Company and the Eligible
Employee otherwise agree in writing, any determination required under this
Section 5 will be made in writing by a nationally recognized accounting or
valuation firm (the “Firm”) selected by the Administrator, whose determination
will be conclusive and binding upon the Eligible Employee and the Company for
all purposes. For purposes of making the calculations required by this
Section 5, the Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Company and the Eligible Employee will furnish to the Firm such
information and documents as the Firm may reasonably request in order to make a
determination under this Section 5. The Company will bear all costs for payment
of the Firm’s services in connection with any calculations contemplated by this
Section 5.
6. Conditions to Receipt of Severance.


5
 



--------------------------------------------------------------------------------




6.1. Release Agreement. As a condition to receiving the Severance Benefits under
this Plan, each Eligible Employee will be required to sign and not revoke a
separation and release of claims agreement in a form reasonably satisfactory to
the Company (the “Release”). In all cases, the Release must become effective and
irrevocable no later than the sixtieth (60th) day following the Eligible
Employee’s Involuntary Termination (the “Release Deadline Date”). If the Release
does not become effective and irrevocable by the Release Deadline Date, the
Eligible Employee will forfeit any right to the Severance Benefits. In no event
will the Severance Benefits be paid or provided until the Release becomes
effective and irrevocable.
6.2. Company Property. An Eligible Employee will not be entitled to any
severance benefit under the Plan unless and until the Eligible Employee returns
all Company Property no later than the Release Deadline Date. For this purpose,
“Company Property” means all Company and affiliate documents (and all copies
thereof) and other Company and affiliate property which the Eligible Employee
had in his or her possession at any time, including, but not limited to, Company
and affiliate files, notes, drawings, records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, research and
development information, sales and marketing information, operational and
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, facsimile machines, mobile telephones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company or any affiliate (and all reproductions thereof in whole or in
part).
6.3.    Other Requirements. An Eligible Employee’s receipt of Severance Benefits
will be subject to the Eligible Employee continuing to comply with the
provisions of this Section 6 and the terms of any confidentiality, proprietary
information and inventions agreement and such other appropriate agreement
between the Eligible Employee and the Company. Severance Benefits under this
Plan will terminate immediately for an Eligible Employee if the Eligible
Employee, at any time, violates any such agreement and/or the provisions of this
Section 6.
7. Timing of Severance Benefits. Provided that the Release becomes effective and
irrevocable by the Release Deadline Date and subject to any changes in timing
required by Section 9, the severance payments and benefits under this Plan will
be paid, or in the case of installments, will commence, on the Company’s first
regularly scheduled payroll date following the effective date of the Release but
in no event later than ten (10) business days following the effective date of
the Release (such payment date, the “Severance Start Date”), and any severance
payments or benefits otherwise payable to the Eligible Employee during the
period immediately following the Eligible Employee’s termination of employment
with the Company through the Severance Start Date pursuant to the payment
schedule set forth in the Participation Agreement will be paid in a lump sum to
the Eligible Employee on the Severance Start Date, with any remaining payments
to be made on the schedule provided in the Participation Agreement.
8. Non-Duplication of Benefits. Notwithstanding any other provision in the Plan
to the contrary, if the Eligible Employee is entitled to any severance, change
in control or similar benefits outside of the Plan by operation of applicable
law or under another Company-sponsored plan, policy, contract, or arrangement,
his or her benefits under the Plan will be reduced by the value of the
severance, change in control or similar benefits that the Eligible Employee
receives by operation of applicable law or under any Company-sponsored plan,
policy, contract, or arrangement, all as determined by the Administrator in its
discretion. Any such reductions that the Administrator determines to make
pursuant to this Section 8 shall be made such that any benefit under the Plan
shall be reduced solely by any similar type of benefit under such legal
requirement, policy or practice (i.e., any cash severance benefits under the
Plan shall be reduced solely by any cash payments or severance benefits under
such legal requirement, policy or practice, and any continued insurance benefits
under the Plan shall be reduced solely by any continued insurance benefits under
such legal requirement, policy or practice). The Administrator’s decision to
apply such reductions to the severance benefits of one Eligible Employee and the
amount of such reductions shall in no way obligate the Company to apply the same
reductions in the same amounts to the severance benefits of any other Eligible
Employee, even if similarly situated. In the Company’s sole discretion, such
reductions may be applied on a retroactive basis, with severance benefits
previously paid being re-characterized as payments pursuant to the Company’s
statutory or other legal obligation.


6
 



--------------------------------------------------------------------------------




9. Section 409A.
9.1. Notwithstanding anything to the contrary in this Plan, no severance
payments or benefits to be paid or provided to an Eligible Employee, if any,
under this Plan that, when considered together with any other severance payments
or separation benefits, are considered deferred compensation under Section 409A
of the Code, and the final regulations and any guidance promulgated thereunder
(“Section 409A”) (together, the “Deferred Payments”) will be paid or provided
until the Eligible Employee has a “separation from service” within the meaning
of Section 409A (“Separation from Service”). Similarly, no severance payable to
an Eligible Employee, if any, under this Plan that otherwise would be exempt
from Section 409A pursuant to Treasury Regulation Section 1.409A-1(b)(9) will be
payable until the Eligible Employee has a Separation from Service.
9.2. It is intended that none of the severance payments or benefits under this
Plan will constitute Deferred Payments but rather will be exempt from
Section 409A as a payment that would fall within the “short-term deferral
period” as described in Section 9.4 below or resulting from an involuntary
separation from service as described in Section 9.5 below. In no event will an
Eligible Employee have discretion, directly or indirectly, to determine the
taxable year of payment of any Deferred Payment. If the Company (or, if
applicable, the successor entity thereto) determines that any payments or
benefits under this Plan are Deferred Payments and the Separation from Service
occurs at a time during the calendar year when the Release could become
effective in the calendar year following the calendar year in which Separation
from Service occurs, then regardless of when the Release is returned to the
Company and becomes effective, the Release will not be deemed effective any
earlier than the Release Deadline Date for purposes of the timing of any
payments made or benefits provided under the Plan.
9.3. Notwithstanding anything to the contrary in this Plan, if an Eligible
Employee is a “specified employee” within the meaning of Section 409A at the
time of the Eligible Employee’s separation from service (other than due to
death), then the Deferred Payments, if any, that are payable within the first
six (6) months following the Eligible Employee’s separation from service, will
become payable on the date six (6) months and one (1) day following the date of
the Eligible Employee’s separation from service. All subsequent Deferred
Payments, if any, will be payable in accordance with the payment schedule
applicable to each payment or benefit. Notwithstanding anything herein to the
contrary, in the event of the Eligible Employee’s death following the Eligible
Employee’s separation from service, but before the six (6) month anniversary of
the separation from service, then any payments delayed in accordance with this
paragraph will be payable in a lump sum as soon as administratively practicable
after the date of the Eligible Employee’s death and all other Deferred Payments
will be payable in accordance with the payment schedule applicable to each
payment or benefit. Each payment and benefit payable under this Plan is intended
to constitute a separate payment under Section 1.409A-2(b)(2) of the Treasury
Regulations.
9.4. Any amount paid under this Plan that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of Section 9.1
above.
9.5. Any amount paid under this Plan that qualifies as a payment made as a
result of an involuntary separation from service pursuant to
Section 1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the
Section 409A Limit will not constitute Deferred Payments for purposes of
Section 9.1 above.
9.6. The foregoing provisions are intended to comply with or be exempt from the
requirements of Section 409A so that none of the payments and benefits to be
provided under the Plan will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply or be
exempt. Notwithstanding anything to the contrary in the Plan, including but not
limited to Sections 11 and 14, the Company reserves the right to amend the Plan
as it deems necessary or advisable, in its sole discretion and without the
consent of the Eligible Employees, to comply with Section 409A or to avoid
income recognition under Section 409A prior to the actual payment of benefits
under the Plan or imposition of any additional tax. In no event will the Company
reimburse an Eligible Employee for any taxes that may be imposed on the Eligible
Employee as result of Section 409A.


7
 



--------------------------------------------------------------------------------




10. Withholdings. The Company will withhold from any payments or benefits under
the Plan all applicable U.S. federal, state, local and non-U.S. taxes required
to be withheld and any other required payroll deductions.
11. Administration. The Company is the administrator of the Plan (within the
meaning of section 3(16)(A) of ERISA). The Plan will be administered and
interpreted by the Administrator (in his or her sole discretion). The
Administrator is the “named fiduciary” of the Plan for purposes of ERISA and
will be subject to the fiduciary standards of ERISA when acting in such
capacity. Any decision made or other action taken by the Administrator with
respect to the Plan, and any interpretation by the Administrator of any term or
condition of the Plan, or any related document, will be conclusive and binding
on all persons and be given the maximum possible deference allowed by law. In
accordance with Section 2.1, the Administrator (a) may, in its sole discretion
and on such terms and conditions as it may provide, delegate in writing to one
or more officers of the Company all or any portion of its authority or
responsibility with respect to the Plan, and (b) has the authority to act for
the Company (in a non-fiduciary capacity) as to any matter pertaining to the
Plan; provided, however, that any Plan amendment or termination or any other
action that reasonably could be expected to increase materially the cost of the
Plan must be approved by the Board.
12. Eligibility to Participate. To the extent that the Administrator has
delegated administrative authority or responsibility to one or more officers of
the Company in accordance with Sections 2.1 and 11, each such officer will not
be excluded from participating in the Plan if otherwise eligible, but he or she
is not entitled to act upon or make determinations regarding any matters
pertaining specifically to his or her own benefit or eligibility under the Plan,
or with respect to the timing of payment of his or her own benefits. The
Administrator will act upon and make determinations regarding any matters
pertaining specifically to the benefit or eligibility of each such officer under
the Plan.
13. Amendment or Termination. Subject to the limitations specified below, the
Company, by action of the Administrator, reserves the right to amend or
terminate or the Plan or any Participation Agreement at any time, without
advance notice to any Eligible Employee and without regard to the effect of the
amendment or termination on any Eligible Employee or on any other individual.
Notwithstanding the foregoing, (i) any termination of or amendment to the Plan
or any Participation Agreement that (a) causes an individual or group of
individuals to cease to be an Eligible Employee or (b) reduces or alters to the
detriment of the Eligible Employee the Severance Benefits potentially payable to
that Eligible Employee (including, without limitation, imposing additional
conditions or modifying the timing of payment), will not be effective unless it
both is approved by the Administrator and communicated to the affected
individual(s) in writing at least six (6) months prior to the effective date of
the amendment or termination and (ii) once an Eligible Employee has incurred an
Involuntary Termination, no amendment or termination of the Plan or any
Participation Agreement may, without that Eligible Employee’s written consent,
reduce or alter to the detriment of the Eligible Employee, the Severance
Benefits payable to that Eligible Employee. In addition, notwithstanding the
preceding, upon or after a Change in Control, the Company may not, without an
affected Eligible Employee’s written consent, amend or terminate the Plan or any
Participation in any way, nor take any other action, that (i) prevents that
Eligible Employee from becoming eligible for the Severance Benefits under the
Plan, or (ii) reduces or alters to the detriment of the Eligible Employee the
Severance Benefits payable, or potentially payable, to an Eligible Employee
under the Plan (including, without limitation, imposing additional conditions).
Any action of the Company in amending or terminating the Plan or any
Participation Agreement will be taken in a non-fiduciary capacity and will be in
writing.
14. Claims and Appeals.
14.1. Claims Procedure. Any employee or other person who believes he or she is
entitled to any payment under the Plan may submit a claim in writing to the
Administrator within ninety (90) days of the earlier of (i) the date the
claimant learned the amount of his or her benefits under the Plan or (ii) the
date the claimant learned that he or she will not be entitled to any benefits
under the Plan. If the claim is denied (in full or in part), the claimant will
be provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Plan on which the denial is based. The notice
also will describe any additional information needed to support the claim and
the Plan’s procedures for appealing the denial. The denial notice will be
provided within ninety (90) days after the claim is received. If special
circumstances require an extension of time (up to ninety


8
 



--------------------------------------------------------------------------------




(90) days), written notice of the extension will be given within the initial
ninety (90) day period. This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision on the claim.
14.2. Appeal Procedure. If the claimant’s claim is denied, the claimant (or his
or her authorized representative) may apply in writing to the Administrator for
a review of the decision denying the claim. Review must be requested within
sixty (60) days following the date the claimant received the written notice of
their claim denial or else the claimant loses the right to review. The claimant
(or representative) then has the right to review and obtain copies of all
documents and other information relevant to the claim, upon request and at no
charge, and to submit issues and comments in writing. The Administrator will
provide written notice of its decision on review within sixty (60) days after it
receives a review request. If additional time (up to sixty (60) days) is needed
to review the request, the claimant (or representative) will be given written
notice of the reason for the delay. This notice of extension will indicate the
special circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision. If the claim is denied (in full or
in part), the claimant will be provided a written notice explaining the specific
reasons for the denial and referring to the provisions of the Plan on which the
denial is based. The notice also will include a statement that the claimant will
be provided, upon request and free of charge, reasonable access to, and copies
of, all documents and other information relevant to the claim and a statement
regarding the claimant’s right to bring an action under Section 502(a) of ERISA.
15. Attorneys’ Fees. The parties shall each bear their own expenses, legal fees
and other fees incurred in connection with this Plan. Provided, however, in the
event that an Eligible Employee is required to incur attorneys’ fees in order to
obtain any payments or benefits under this Plan, and provided that the Eligible
Employee prevails on at least one material issue related to his or her claim(s)
under the Plan, then the Company will reimburse the attorneys’ fees incurred by
the Eligible Employee. The reimbursements will be made in accordance with the
Company’s normal reimbursement policies following final adjudication of the
Eligible Employee’s claims, provided however, that (a) the reimbursements are
payable only during the Eligible Employee’s lifetime, (b) the reimbursements
will be made on or before the last day of the Eligible Employee’s taxable year
following the taxable year in which the expenses were incurred, (c) the right to
reimbursement, if any, is not subject to liquidation or exchange for another
benefit, and (d) the amount of expenses eligible for reimbursement during an
Eligible Employee’s taxable year will not affect the expenses eligible for
reimbursement to be provided in any other taxable year.
16. Source of Payments. All Severance Benefits will be paid in cash from the
general funds of the Company; no separate fund will be established under the
Plan, and the Plan will have no assets. No right of any person to receive any
payment under the Plan will be any greater than the right of any other general
unsecured creditor of the Company.
17. Inalienability. In no event may any current or former employee of the
Company or any of its subsidiaries or affiliates sell, transfer, anticipate,
assign or otherwise dispose of any right or interest under the Plan. At no time
will any such right or interest be subject to the claims of creditors nor liable
to attachment, execution or other legal process.
18. No Enlargement of Employment Rights. Neither the establishment or
maintenance or amendment of the Plan, nor the making of any benefit payment
hereunder, will be construed to confer upon any individual any right to continue
to be an employee of the Company. The Company expressly reserves the right to
discharge any of its employees at any time, with or without cause. However, as
described in the Plan, an Eligible Employee may be entitled to benefits under
the Plan depending upon the circumstances of his or her termination of
employment.
19. Successors. Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Plan and agree expressly to perform the obligations
under the Plan in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under the Plan, the term “Company” will include any successor to the
Company’s business and/or assets which become bound by the terms of the Plan by
operation of law, or otherwise.


9
 



--------------------------------------------------------------------------------




20. Applicable Law. The provisions of the Plan will be construed, administered
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of California (but not its conflict of
laws provisions).
21. Severability. If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provision of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included.
22. Headings. Headings in this Plan document are for purposes of reference only
and will not limit or otherwise affect the meaning hereof.
23. Indemnification. The Company hereby agrees to indemnify and hold harmless
the officers and employees of the Company, and the members of its Board, from
all losses, claims, costs or other liabilities arising from their acts or
omissions in connection with the administration, amendment or termination of the
Plan, to the maximum extent permitted by applicable law. This indemnity will
cover all such liabilities, including judgments, settlements and costs of
defense. The Company will provide this indemnity from its own funds to the
extent that insurance does not cover such liabilities. This indemnity is in
addition to and not in lieu of any other indemnity provided to such person by
the Company.
24. Additional Information.
Plan Name:
Sunrun Inc. Key Employee Change in Control and Severance Plan
 
 
Plan Sponsor:
Sunrun Inc.
 
c/o Chad Herring
 
595 Market Street, 29th Floor
 
San Francisco, CA 94105
 
 
Identification Numbers:
EIN: 26-2841711
 
PLAN: 501
 
 
Plan Year:
Company's fiscal year
 
 
Plan Administrator:
Sunrun Inc.
 
Attention: Administrator of the Sunrun Inc.
 
Key Employee Change in Control and Severance Plan
 
595 Market Street, 29th Floor
 
San Francisco, CA 94105
 
415-580-6900
 
 
Agent for Service of Legal Process:
Sunrun Inc.
 
Attention: General Counsel
 
595 Market Street, 29th Floor
 
San Francisco, CA 94105
 
415-580-6900
 
 
 
Service of process also may be made upon the Administrator.
 
 
Type of Plan
Severance Plan/Employee Welfare Benefit Plan
 
 
Plan Costs
The cost of the Plan is paid by the Employer.



10
 



--------------------------------------------------------------------------------




    
26. Statement of ERISA Rights.
As an Eligible Employee under the Plan, you have certain rights and protections
under ERISA:
(a) You may examine (without charge) all Plan documents, including any
amendments and copies of all documents filed with the U.S. Department of Labor.
These documents are available for your review in the Company’s Human Resources
Department.
(b) You may obtain copies of all Plan documents and other Plan information upon
written request to the Administrator. A reasonable charge may be made for such
copies.
In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate the Plan (called “fiduciaries”) have a duty to do so prudently and in
the interests of you and the other Eligible Employees. No one, including the
Company or any other person, may fire you or otherwise discriminate against you
in any way to prevent you from obtaining a benefit under the Plan or exercising
your rights under ERISA. If your claim for a severance benefit is denied, in
whole or in part, you must receive a written explanation of the reason for the
denial. You have the right to have the denial of your claim reviewed. (The claim
review procedure is explained in Section 15 above.)
Under ERISA, there are steps you can take to enforce the above rights. For
example, if you request materials and do not receive them within thirty
(30) days, you may file suit in a federal court. In such a case, the court may
require the Administrator to provide the materials and to pay you up to $110 a
day until you receive the materials, unless the materials were not sent due to
reasons beyond the control of the Administrator. If you have a claim which is
denied or ignored, in whole or in part, you may file suit in a federal court. If
it should happen that you are discriminated against for asserting your rights,
you may seek assistance from the U.S. Department of Labor, or you may file suit
in a federal court.
In any case, the court will decide who will pay court costs and legal fees. If
you are successful, the court may order the person you have sued to pay these
costs and fees. If you lose, the court may order you to pay these costs and
fees, for example, if it finds that your claim is frivolous.
If you have any questions regarding the Plan, please contact the Administrator.
If you have any questions about this statement or about your rights under ERISA,
you may contact the nearest area office of the Employee Benefits Security
Administration (formerly the Pension and Welfare Benefits Administration), U.S.
Department of Labor, listed in your telephone directory, or the Division of
Technical Assistance and Inquiries, Employee Benefits Security Administration,
U.S. Department of Labor, 200 Constitution Avenue, N.W. Washington, D.C. 20210.
You also may obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration.




11
 



--------------------------------------------------------------------------------





Appendix A
Sunrun Inc. Key Employee Change in Control and Severance Plan
Form of Participation Agreement
Sunrun Inc. (the “Company”) is pleased to inform you,
                             , that you have been selected to participate in the
Company’s Change in Control and Severance Plan (the “Plan”). A copy of the Plan
was delivered to you with this Participation Agreement. Your participation in
the Plan is subject to all of the terms and conditions of the Plan. Capitalized
terms used in this Participation Agreement but not otherwise defined have the
meanings set forth in the Plan. Any benefits described in this Participation
Agreement are qualified by and subject to the additional terms and conditions
set forth in the Plan. In the event of any inconsistency between the terms of
this Participation Agreement and the terms of the Plan, the terms of the Plan
control.
In order to actually become a participant in the Plan (an Eligible Employee),
you must complete and sign this Participation Agreement and return it to [NAME]
no later than [DATE].
1.    Severance Benefits for Termination Without Cause or Good Reason
Resignation During the Change in Control Period
If you become eligible for Severance Benefits under Section 4.1 of the Plan (due
to a termination of your employment without Cause during the Change in Control
Period or your Good Reason resignation during the Change in Control Period, and
other than due to your death or Disability, as described more fully in the
Plan), then subject to the terms and conditions of the Plan, you will receive:
a. Cash Severance Benefits. A cash severance benefit equal to the sum of:
(a) [        ] of your annualized Base Pay and (b) [    ]% of your Target Bonus,
payable to you in a single lump sum on the Severance Start Date.
b. Health Benefits. Payment or reimbursement of premiums for continued health
coverage under COBRA (or taxable lump sum payment in lieu of thereof, as
applicable, and as described in Section 4.3 of the Plan) will be provided for a
period of [        ] months following your separation from service with the
Company.
c. Equity Award Vesting Acceleration. Accelerated vesting of your Equity Awards
with respect to [        ] of the then-unvested and outstanding Shares subject
to your Equity Awards, with such vesting acceleration effective upon the
Severance Start Date (or immediately prior to a Change in Control, if later than
the Severance Start Date). If, however, an outstanding Equity Award is to vest
or the amount of the award to vest would otherwise be determined based on the
achievement of performance criteria, then the Equity Award will vest assuming
the performance criteria had been achieved at [    ]% of the target levels for
the relevant performance period(s).
d. Extended Post-Termination Exercise Period. Your outstanding and vested stock
options and stock appreciation rights as of your termination of employment date
will remain exercisable until the [        ]-month anniversary of the
termination of employment date; provided, however, that the post-termination
exercise period for any individual stock option or stock appreciation right will
not extend beyond the earlier of its original maximum term or the tenth
(10th) anniversary of the original date of grant, subject to earlier termination
upon a Change in Control or similar corporate transaction as set forth in the
applicable equity plan.
2.    Severance Benefits for Termination Without Cause Other than During the
Change in Control Period
If you become eligible for Severance Benefits under Section 4.2 of the Plan (due
to a termination of your employment without Cause which occurs other than during
the Change in Control Period, and which is not due to your death or Disability,
as described more fully in the Plan), then subject to the terms and conditions
of the Plan, you will receive:


12
 



--------------------------------------------------------------------------------




a. Cash Severance Benefits. A cash severance benefit equal to [the sum of:
(a) [        ] months of your annualized Base Pay, plus (b) a pro-rated amount
of the average aggregate amount of the actual bonus payments paid to you during
each of the two fiscal years immediately preceding the fiscal year in which your
Involuntary Termination date occurs [provided, however, that if the duration of
your employment with the Company (or any parent or subsidiary of the Company)
did not entitle you to a bonus in a prior fiscal year, such portion instead will
be determined using a pro-rated amount of your Target Bonus in the year of your
Involuntary Termination]]. For purposes of calculating your pro-rata bonus under
clause (b), the pro-rata portion (or percentage) will calculated by reference to
the number of days that elapsed in the fiscal year of your termination of
employment between the first day of such fiscal year and the date of your
termination of employment divided by 365.  Such cash severance benefit will be
paid in continued and equal installments in accordance with the Company’s then
current regular payroll practice during the period immediately following your
Separation from Service that is equal to the number of months set forth in
clause (a) above; provided, however, that (A) no amounts will be payable to you
prior to the Severance Start Date, and (B) to the extent such cash severance
benefits are exempt from Section 409A, the Company retains the right to elect to
instead pay such amounts in a single lump sum on the Severance Start Date.
b. Health Benefits. Payment or reimbursement of premiums for continued health
coverage under COBRA (or taxable lump sum payment in lieu of thereof, as
applicable, and as described in Section 4.3 of the Plan) will be provided for a
period of [        ] months following your separation from service with the
Company.
[c. Equity Award Vesting Acceleration. Accelerated vesting of your Equity Awards
with respect to [        ] of the then-unvested and outstanding Shares subject
to your Equity Awards, with such vesting acceleration effective as of the
Severance Start Date. If, however, an outstanding Equity Award is to vest or the
amount of the award to vest would otherwise be determined based on the
achievement of performance criteria, then the Equity Award will vest assuming
the performance criteria had been achieved at [    ]% of the target levels for
the relevant performance period(s).]1 
In no event will you receive severance benefits under both Section 1 and Section
2 of this Participation Agreement. For the avoidance of doubt, if (A) you incur
a termination without Cause prior to a Change in Control that qualifies you for
cash severance benefits under Section 4.2 of the Plan as described in Section 2
of this Participation Agreement and (B) a Change in Control occurs within the
three (3)-month period following your termination without Cause that qualifies
you for the superior benefits under Section 4.1 of the Plan as described in
Section 1 of this Participation Agreement, then you will cease to receive
continued installment payments of cash severance benefits under Section 2 of
this Participation Agreement and will instead be entitled to a lump-sum payment
of the cash severance benefit amount calculated under Section 1 of this
Participation Agreement less the amount of any cash severance benefit amounts
already paid to you under Section 2 of this Participation Agreement, and which
amount will be paid to you no later than ten (10) days following the Change in
Control.
In order to receive any Severance Benefits for which you otherwise become
eligible under the Plan, you must sign and deliver to the Company the Release,
which must have become effective and irrevocable prior to the Release Deadline
Date. Also, as explained in the Plan, your Severance Benefits (if any) will be
reduced if necessary to avoid your Severance Benefits from becoming subject to
“golden parachute” excise taxes under the Internal Revenue Code, if such
reduction would result in your receipt of a greater net after tax economic
benefit.






______________________________________________ 
1 This provision only applicable to those certain Eligible Employees who sign
and return their individual Participation Agreement to the Company prior to
August 31, 2018.


13
 



--------------------------------------------------------------------------------




By your signature below, you and the Company agree that your participation in
the Plan is governed by this Participation Agreement and the provisions of the
Plan. Your signature below confirms that: (1) you have received a copy of the
Change in Control and Severance Plan and Summary Plan Description; (2) you have
carefully read this Participation Agreement and the Change in Control and
Severance Plan and Summary Plan Description; and (3) decisions and
determinations by the Administrator under the Plan will be final and binding on
you and your successors.



 
 
 
SUNRUN INC.
 
[ELIGIBLE EMPLOYEE NAME]
 
 
 
 
 
Signature
 
Signature
 
 
 
 
 
Name
 
Date
 
 
 
 
 
Title
 
 

Attachment: Sunrun Inc. Key Employee Change in Control and Severance Plan


14
 

